 GENERAL ELECTRIC COMPANY419Intervenor, they will be taken to have indicated their desire to con-tinue to be included in the existing production and maintenance unit,and the Regional Director shall issue a certificate of results of elec-tions to that effect.[Text of Direction of Elections omitted from publication in thisvolume.]GENERAL ELECTRIC COMPANYandDISTRICT#27,INTERNATIONALASSOCIATION OF MACHINISTS, A. F. OF L., PETITIONER.CaseNo.9-RC1599. July 30,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Lloyd R. Fraker,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all model shop employees, includingtool and die makers, model makers, toolroom machinists, tool machineoperators, welders, sheet metal men, and their helpers and apprentices.The Employer and the two Intervenors, International Union of Elec-trical,Radio and Machine Workers, CIO, and United Electrical,Radio & Machine Workers of Amerik;ar, contend that the petition wasfiled prematurely because the Employer's operations are expanding.The Employer's major appliance division, operating 6 plants in theeastern part of the United States, manufactures electric refrigerators,freezers, ironers, washing machines, clothes dryers, dishwashers, fooddisposers, and room coolers.In 1951, the Employer decided to cen-tralize its electrical appliance operations and for that purpose beganconstructing, near Louisville, Kentucky, a large plant which will even-100 NLRB No. 66.227260-53-vol. 100-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDtually employ over 10,000 workers.The first of 5 planned buildingswill be ready for operation this summer, the second this fall, and thethird early in 1953.The model shop is temporarily located in aLouisville building but will be transferred to the new plant and becomea part of a permanent combined toolroom and model shop that willservice the entire division.The 21 model slop employees presently employed, classified as modelmakers and sheet metal workers, are engaged in making full-scaleworking samples and models of appliances for laboratory testing. Inthis work, these model makers exercise the usual skills of tool and diemakers.Part of the present operation requires bending materials intoshape to construct electric ranges; this work is now performed by thesheet metal workers in the model shop.To the present group of modelshop employees, the Employer shortly plans to add new classificationsof craft employees such as tool and die makers, tool makers, latheoperators, and milling machine operators.By September 1952, thesetoolroom and model shop employees will be increased to 75; by the endof 1952, to 150 employees; and by June 1953, to 250 employees.Be-cause of the imminence of this substantial expansion, the present groupof model shop employees is not representative of all categories ofemployees to be included in the ultimate toolroom and model shopunit of which they will be a part; nor do they constitute a substantialproportion of the expected full complement of such employees. Inthese circumstances, we believe that any unit determination affectingthese employees would, at present, be premature.'Accordingly, weshall dismiss the petition without prejudice.OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.1Westinghouse Electric Corporation,85 NLRB 1519;CoastPacificLumber Company,78 NLRB 1245.WESTERNELECTRIC COMPANY, INCORPORATEDandCOMMUNICATIONSWORKERS OFAMERICA,CI(1,PETITIONER.Case No. 18-RC-1330.Juhy 30, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.100 NLRB No. 67.